DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/21 has been entered.

Response to Arguments
Applicant’s amendments of 11/18/21 have been entered. The amendments have failed to overcome each of the previously presented 112(b) in the Office Action dated 8/31/21 and are re-stated again below. 

The claims in question were previously rejected over Budler (US 20170247978 A1), in view of Leonard (US 20190106959 A1). Applicant’s amendments have necessitated the new grounds of rejection presented below. Getzlaf (US 20140216756 A1) is now the primary reference in the prior art rejection cited below. 

Claim Objections
Claim 7, 12, and 18 are objected to because of the following informalities:  
Claim 7 recites “through the first passageway and into annulus”. The phrase “into annulus” appears to be grammatically incorrect as it is missing the appropriate article.   
Claim 12 recites “A method […] the system comprising […]”. The recited “the system” should read “the method”. 
Claim 18 recites “through the first passageway and into annulus”. The phrase “into annulus” appears to be grammatically incorrect as it is missing the appropriate article.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-8, 12-15, 17-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 6 recites “further including: a landing collar” and depends from claim 4. However, “a landing collar” was previously introduced in claim 4. It is unclear if the newly recited “a landing collar” is intended to be the same or different from that previously introduced. Claim 7 is rejected for depending from an indefinite claim. 

Claim 12 recites “a temporary seal on a seal seat, the symmetrical temporary seal [….]”. The recitation of “the symmetrical temporary seal” lacks appropriate antecedent basis. It appears that this component was first introduced as “a temporary seal”. Claims 13-15, 17-19, and 21-22 are rejected for depending on an indefinite claim. 

Claim 13 recites “an indentation extending […] towards the longitudinal axis”. When read in light of the specification, it is not clear what this limitation is intended to mean. The recited indentation (128, Fig 1) runs parallel to the longitudinal axis of the tool. Accordingly, it is not clear what applicant intends to mean by extending “towards” the longitudinal axis. Does applicant mean extending along the longitudinal axis? Or 

Claim 17 recites “further including: a landing collar” and depends from claim 15. However, “a landing collar” was previously introduced in claim 15. It is unclear if the newly recited “a landing collar” is intended to be the same or different from that previously introduced. Claim 18 is rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getzlaf (US 20140216756 A1), in view of Petrowsky (US 20160069462 A1), further in view of Yong (US 20180324026 A1).

Regarding claim 1, Getzlaf teaches a system for sealing a wellbore, the system comprising: 
a symmetric temporary seal (Fig 1, seal 30; Para 0030, “rupture disc 30 that will be ruptured at a subsequent point in time”; Fig 2, this is symmetric at least across the longitudinal axis)
(Fig 2, casing portion 16, 18 has a portion where seal 30 seats/is retained along its radial rim). 
Getzlaf is silent on the recited a first portion and a second portion, wherein a weak point is created between the first portion and the second portion. 
Petrowsky teaches a first portion (Fig 3, outer circumferential wall 95) and a second portion (Fig 3, dome 40 inward of cut 90), wherein a weak point is created between the first portion and the second portion (Fig 3, weak point 90. Para 0025, “The rupture dome to break away when ruptured to leave a clean passageway bounded by the radius 80 feature line 90 once the broken parts of the rupture dome break and are removed from the seal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by utilizing the rupture dome as disclosed by Petrowsky because “when it is broken […] the pieces of the ruptured dome are of a controlled size and shape designed to avoid plugging or hanging in the wellbore or any associated equipment” (Para 0007) and it would leave a “clean passageway” which would prevent the ability for subsequent tools getting snagged on potential disc remnants (Para 0025).
Getzlaf as modified teaches wherein in a first mode the first portion and the second portion are intact (Fig 1, Para 0030 of Getzlaf, the rupture disc assembly 10 is intact when run in the well to form the buoyant chamber 120; Para 0033, “buoyancy of the buoyant chamber assists in running the casing string to the desired depth”) and in a second mode where the first portion and the second portion are decoupled from each other (Para 0030, the rupture disc 30 of Getzlaf is rupturable/breakable. As modified by Petrowsky, Fig 3, Para 0025 of Petrowsky, “The rupture dome to break away when ruptured to leave a clean passageway bounded by the radius 80 feature line 90 once the broken parts of the rupture dome break and are removed from the seal”, in other words only the first portion 95 remains while the second portion as defined is broken from the first portion); 
the seal seat being configured to hold the first portion of the symmetrical temporary seal in the first mode and the second mode (Fig 2 of Getzlaf, casing portion 16, 18 has a portion where seal 30 seats/is retained along its radial rim. In this case the totality of the seal 30 is intact/the first mode. As modified by Petrowsky, Fig 3, where first portion 95 is not broken, this would also be retained by the seal seat), the symmetrical temporary seal is run in hole in the first mode within the casing to achieve casing buoyancy by trapping a lighter weight fluid below the symmetrical temporary seal as the casing is run in hole (Fig 1, Para 0030 of Getzlaf, the rupture disc assembly 10 is intact when run in the well to form the buoyant chamber 120; Para 0033, “buoyancy of the buoyant chamber assists in running the casing string to the desired depth” Para 0033, “The region of the casing string between rupture disc assembly 10 and float shoe 96 has increased buoyancy”, “Light liquids may also be used” to fill the buoyant region); 
an insert (Fig 1, debris catch 70) configured to receive the second portion of the symmetrical temporary seal in the second mode (Para 0031, “debris catcher 70 facing uphole so as to capture debris from rupture disc 30.”; as modified by Petrowsky this would only capture the second portion which is what breaks off and falls downhole).
(Fig 2, seal 30 is symmetric about the longitudinal axis as seen) Getzlaf is silent on the symmetrical temporary seal is symmetrical across a lateral axis. 
Yong teaches wherein the symmetrical temporary seal is symmetrical across a lateral axis (Fig 2, Para 0038, there is an upper frangible disk 14 and a lower frangible disk 16, which “has similar ledge and dome portion (unnumbered)”, in having the lower disk 16, the seal now comprised of an upper and lower disk is symmetric about the lateral axis. Notably, the seal is not recited in such a way to preclude it from comprising two discrete rupture disk seals). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf as modified by having the upper seal of Getzlaf and an identical lower seal in an opposite orientation as disclosed by Yong because it has known use in a buoyant/floating sub (see e.g. Fig 15) and by having the lower symmetric seal, it would result in an additional air chamber at atmospheric pressure (Para 0047 of Yong), this would reduce the pressure differential across the upper seal and make it easier to break.  

Regarding claim 2, Getzlaf further teaches wherein the weak point having a smaller thickness than the first portion and the second portion (Fig 3A, Fig 3 of Petrowsky, the weak point 90 has a smaller thickness than the first portion and second portion, as defined above and seen in the figures), and the weak point is an indentation extending from an outer surface of symmetrical temporary seal towards the longitudinal (Fig 3A, Fig 3, the weak point assembly extends from the outer surface of the seal 30 along the longitudinal axis, as best understood.)
Getzlaf as modified is silent on wherein the symmetrical temporary seal is made of dissolvable material. 
Petrowsky teaches wherein the symmetrical temporary seal is made of dissolvable material (Para 0007, “The frangible dome may be made of a material such as […] dissolvables”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf as modified by having the symmetrical temporary seal is made of dissolvable material as disclosed by Petrowsky because it would allow for an additional means for breaking the seal, in the event that fluid pressure is inadequate and/or impractical due to operational constraints e.g. low pressure tolerance of other downhole components.  

Regarding claim 12, Getzlaf teaches a method for sealing a wellbore, the system comprising: 
positioning a temporary seal (Fig 1, seal 30; Para 0030, “rupture disc 30 that will be ruptured at a subsequent point in time”) on a seal seat (Fig 2, casing portion 16, 18 has a portion where seal 30 seats/is retained along its radial rim).
Getzlaf is silent on the recited a first portion and a second portion, wherein a weak point is created between the first portion and the second portion. 
Petrowsky teaches a first portion (Fig 3, outer circumferential wall 95) and a second portion (Fig 3, dome 40 inward of cut 90), wherein a weak point is created (Fig 3, weak point 90. Para 0025, “The rupture dome to break away when ruptured to leave a clean passageway bounded by the radius 80 feature line 90 once the broken parts of the rupture dome break and are removed from the seal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by utilizing the rupture dome as disclosed by Petrowsky because “when it is broken […] the pieces of the ruptured dome are of a controlled size and shape designed to avoid plugging or hanging in the wellbore or any associated equipment” (Para 0007) and it would leave a “clean passageway” which would prevent the ability for subsequent tools getting snagged on potential disc remnants (Para 0025).
Getzlaf as modified teaches wherein in a first mode the first portion and the second portion are intact (Fig 1, Para 0030 of Getzlaf, the rupture disc assembly 10 is intact when run in the well to form the buoyant chamber 120; Para 0033, “buoyancy of the buoyant chamber assists in running the casing string to the desired depth”) and in a second mode where the first portion and the second portion are decoupled from each other (Para 0030, the rupture disc 30 of Getzlaf is rupturable/breakable. As modified by Petrowsky, Fig 3, Para 0025 of Petrowsky, “The rupture dome to break away when ruptured to leave a clean passageway bounded by the radius 80 feature line 90 once the broken parts of the rupture dome break and are removed from the seal”, in other words only the first portion 95 remains while the second portion as defined is broken from the first portion);
(Fig 1, Para 0030 of Getzlaf, the rupture disc assembly 10 is intact when run in the well to form the buoyant chamber 120; Para 0033, “buoyancy of the buoyant chamber assists in running the casing string to the desired depth”) by trapping a lighter weight fluid below the symmetrical temporary seal as the casing is run in hole (Para 0033, “The region of the casing string between rupture disc assembly 10 and float shoe 96 has increased buoyancy”, “Light liquids may also be used” to fill the buoyant region); 
positioning the second portion of the symmetrical temporary seal on an insert (Para 0031, “debris catcher [the insert] 70 facing uphole so as to capture debris from rupture disc 30.”; as modified by Petrowsky this would only capture the second portion which is what breaks off and falls downhole). 
While Getzlaf teaches the symmetric temporary seal is symmetric across the longitudinal axis (Fig 2, seal 30 is symmetric about the longitudinal axis as seen) Getzlaf is silent on the symmetrical temporary seal is symmetrical across a lateral axis. 
Yong teaches wherein the symmetrical temporary seal is symmetrical across a lateral axis (Fig 2, Para 0038, there is an upper frangible disk 14 and a lower frangible disk 16, which “has similar ledge and dome portion (unnumbered)”, in having the lower disk 16, the seal now comprised of an upper and lower disk is symmetric about the lateral axis. Notably, the seal is not recited in such a way to preclude it from comprising two discrete rupture disk seals). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf 

Regarding claim 13, Getzlaf further teaches wherein the weak point having a smaller thickness than the first portion and the second portion (Fig 3A, Fig 3 of Petrowsky, the weak point 90 has a smaller thickness than the first portion and second portion, as defined above and seen in the figures), and the weak point is an indentation extending from an outer surface of symmetrical temporary seal towards the longitudinal axis (Fig 3A, Fig 3, the weak point assembly extends from the outer surface of the seal 30 along the longitudinal axis, as best understood.).  
Getzlaf as modified is silent on wherein the symmetrical temporary seal is made of dissolvable material. 
Petrowsky teaches wherein the symmetrical temporary seal is made of dissolvable material (Para 0007, “The frangible dome may be made of a material such as […] dissolvables”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf as modified by having the symmetrical temporary seal is made of dissolvable material as disclosed by Petrowsky because it would allow for an additional means for breaking .

Claims 3-4, 6-8, 11, 14-15, 17-19, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Getzlaf (US 20140216756 A1), in view of Petrowsky (US 20160069462 A1), further in view of Yong (US 20180324026 A1), further in view of Callihan (US 4442894 A).

Regarding claim 3, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on the wiper plug with the recited particulars. 
Callihan teaches a wiper plug with adjustable segments (Fig 1, 3, plug 3 has an elastomeric lower ring which is capable of changing diameters as required to pass from the inner bore of 4a to the expanded bore of 12).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Callihan because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically, one would look to Callihan for systems/methods which are known to work in the field and accordingly would yield a predictable result. 

(Fig 3, collar 13, 22, and the portion between 13 and pipe 4a) with a variable internal diameter (Fig 3, the collar as defined has varying ID as seen, as the internal bore is not a consistent ID) and a wiper seat (Fig 3, seat at approximately 20, with a latching shoulder which receives and seats the head of the wiper plug 3).  

Regarding claim 6, Getzlaf further teaches further including a landing collar (Fig 3, of Callihan collar 13, 22, and the portion between 13 and pipe 4a) and a float shoe (Fig 1 of Getzlaf, float shoe 96 extending up to 70), the float shoe including the insert within a first passageway extending through the float shoe (Fig 1, insert 70; Para 0035, “when present, the debris catcher 70 is generally connected with the float shoe and/or float collar (e.g. the debris catcher 70 generally can be threadedly connected to float shoe 96)”. The insert is installed within the inner bore of the casing string 92/first passage, which extends to and through the float shoe, as would be required to permit cement to pass from the inner bore to the annulus), where the insert includes at least one hole (Fig 7 is an additional detail view of debris catcher 70 with openings 78), wherein the second portion of the symmetrical temporary seal is configured to land on the insert when the second portion is decoupled from the first portion (Para 0065, “any pieces of disc 30, once ruptured, that exceed the diameter of fluid passageway 78 may generally fall onto upper surface 76 of base 72”; these fallen pieces are the second portion when the rupture disc has broken/decoupled).  

(Para 0009 of Getzlaf, “Once the disc has ruptured, normal operations, such as cementing, may be performed”; Column 2, line 39-43 of Callihan, the wiper plug is used for cementing and displace portions of the disc/seal which would now be separated and freely within the bore, along with the cement as a modifying reference).  

Regarding claim 8, Getzlaf further teaches wherein the wiper plug has a variable diameter the wiper plug passes through different diameters (Fig 1, 3, of Callihan plug 3 has an elastomeric lower ring which is capable of changing diameters as required to pass from the inner bore of 4a to the expanded bore of 12).  

Regarding claim 11, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on landing collar with the recited particulars. 
Callihan teaches a landing collar configured to receive a wiper plug (Fig 3 of Callihan, collar 13, 22, and the portion between 13 and pipe 4a; wiper plug 3 is received), the landing collar including a recess (Fig 3, recess is between 22 and 21, where the head of wiper plug 3 resides).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf 

Regarding claim 14, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on the wiper plug with the recited particulars. 
Callihan teaches changing a wiper plug diameter as the wiper plug passes through different diameters (Fig 1, 3, plug 3 has an elastomeric lower ring which is changes diameters as required to pass from the inner bore of 4a to the expanded bore of 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Callihan because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically, one would look to Callihan for systems/methods which are known to work in the field and accordingly would yield a predictable result.  

(Fig 3, collar 13, 22, and the portion between 13 and pipe 4a has received the wiper plug 3), wherein the landing collar includes a variable internal diameter (Fig 3, the collar as defined has varying ID as seen, as the internal bore is not a consistent ID) and a wiper seat (Fig 3, seat at approximately 20, with a latching shoulder which receives and seats the head of the wiper plug 3).   

Regarding claim 17, Getzlaf further teaches a landing collar (Fig 3, of Callihan collar 13, 22, and the portion between 13 and pipe 4a) and a float shoe (Fig 1 of Getzlaf, float shoe 96 extending up to 70), the float shoe including the insert within a first passageway extending through the float shoe (Fig 1, insert 70; Para 0035, “when present, the debris catcher 70 is generally connected with the float shoe and/or float collar (e.g. the debris catcher 70 generally can be threadedly connected to float shoe 96)”. The insert is installed within the inner bore of the casing string 92/first passage, which extends to and through the float shoe, as would be required to permit cement to pass from the inner bore to the annulus), where the insert includes at least one hole (Fig 7 is an additional detail view of debris catcher 70 with openings 78); and landing the second portion of the symmetrical temporary seal on the insert when the second portion is decoupled from the first portion (Para 0065, “any pieces of disc 30, once ruptured, that exceed the diameter of fluid passageway 78 may generally fall onto upper surface 76 of base 72”; these fallen pieces are the second portion when the rupture disc has broken/decoupled).  

(Para 0009 of Getzlaf, “Once the disc has ruptured, normal operations, such as cementing, may be performed”; Column 2, line 39-43 of Callihan, the wiper plug is used for cementing and displace portions of the disc/seal which would now be separated and freely within the bore, along with the cement as a modifying reference).  

Regarding claim 19, Getzlaf further teaches changing a diameter of the wiper plug as the wiper plug passes through different diameters (Fig 1, 3, of Callihan plug 3 has an elastomeric lower ring which is capable of changing diameters as required to pass from the inner bore of 4a to the expanded bore of 12).  

Regarding claim 22, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on positioning a wiper plug on a landing collar.
Callihan teaches positioning a wiper plug on a landing collar, (Fig 3 of Callihan, collar 13, 22, and the portion between 13 and pipe 4a; wiper plug 3 is received), wherein the landing collar includes a recess (Fig 3, recess is between 22 and 21, where the head of wiper plug 3 resides).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf .

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getzlaf (US 20140216756 A1), in view of Petrowsky (US 20160069462 A1), further in view of Yong (US 20180324026 A1), further in view of Bode (US 5165473 A).

Regarding claim 10, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on the landing collar with the recited particulars. 
Bode teaches a landing collar (Fig 2, landing collar 20) with adjustable segments that are configured to retract responsive to a wiper plug applying force against the adjustable segments, and the adjustable segments being configured to expand responsive to removing the applied force to restrict movement of the wiper plug (Fig 5, landing collar has adjustable segments 33, 34 which retracts into the groove as head 50 of the wiper plug passes and expands out once the wiper plug head 50 no longer applies a force; Column 2, lines 53-56, “The rings 33, 34 are each split as shown in FIGS. 3 and 4 so as to be radially expansible and contractible, and the rings are sized such that their inner surfaces 35, 36 are located somewhat inwardly of the wall of the bore 28.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Bode because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically and Bode offers “a new and improved stop collar apparatus that cooperates with a cement displacement plug to positively stop cement flow in either direction when the plug reaches a certain distance above the bottom of the casing”. 

Regarding claim 21, while Getzlaf teaches a wiper plug used with any “suitable landing collar” “known in the art” (Para 0032), Getzlaf is silent on the landing collar with the recited particulars. 
Bode teaches retracting adjustable segments on a landing collar responsive to a wiper plug applying force against the adjustable segments, and adjusting the adjustable responsive to removing the applied force to restrict movement of the wiper plug (Fig 5, landing collar has adjustable segments 33, 34 which retracts into the groove as head 50 of the wiper plug passes and expands out once the wiper plug head 50 no longer applies a force; Column 2, lines 53-56, “The rings 33, 34 are each split as shown in FIGS. 3 and 4 so as to be radially expansible and contractible, and the rings are sized such that their inner surfaces 35, 36 are located somewhat inwardly of the wall of the bore 28.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Getzlaf by using the wiper plug and collar system as disclosed by Bode because Getzlaf teaches a generic wiper plug used with any “suitable landing collar” “known in the art” and in order to implement the invention of Getzlaf one would need to select structural particulars of those elements of Getzlaf system which are discussed only generically and Bode offers “a new and improved stop collar apparatus that cooperates with a cement displacement plug to positively stop cement flow in either direction when the plug reaches a certain distance above the bottom of the casing”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE N YAO/Examiner, Art Unit 3676